DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation “the remaining portion.” There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23, 25 – 28, and 34 - 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiMascio (U.S. Patent Number 8,287,238).
As to claim 23, DiMascio teaches a method for repairing a gear having at least one damaged tooth (abstract), the method comprising the steps of: removing material including at lease one damaged tooth from the gear to provide a pocket structure (figure 3, element 303 being the ‘pocket structure’; column 3, lines 66 – column 4, line 14); providing a segment to be inserted into the pocket structure, the segment comprising an undamaged tooth disposed upon a support structure (figures 3 and 4, element 301 being the ‘segment,’ see below; column 4, lines 14 – 17); wherein a bottom surface of the undamaged tooth overhangs a part of an outer perimeter of the support structure along a lateral dimension and a longitudinal dimension of the segment, thereby exposing the bottom surface of the undamaged tooth in two dimensions (figures 3 and 4, element 301, see below).

    PNG
    media_image1.png
    485
    1257
    media_image1.png
    Greyscale


DiMascio further teaches milling the pocket structure such that a geometry of the pocket structure fits a geometry of the segment (figure 3, element 303; column 3, line 66 – column 4, line 14). Examiner notes that this can be found because DiMascio teaches forming a ‘repair cavity’ in the gear via milling (figure 3, element 303; column 3, line 66 – column 4, line 14) as well as providing a repair segment to be inserted into the cavity (figure 3, elements 303 and 301; column 4, lines 14 – 17). Examiner is interpreting DiMascio such that a first, upper portion of the repair cavity is the ‘pocket structure’ formed by the ‘removing’ step of claim 1 and the remaining lower portion of the repair cavity is the remainder of the ‘pocket structure’ formed by the ‘milling’ step of claim 1. The repair segment ‘fits a geometry of the pocket structure’ which is formed in the ‘removing’ step because the repair segment is able to be inserted into the first, upper portion of the repair cavity (figure 3, elements 303 and 301). This interpretation seems to be consistent with the teachings of Applicant’s Specification, which teaches removing material to provide a pocket structure that fits a geometry of the segment via milling (paragraphs 11 and 25). DiMascio further teaches radially inserting the segment into the pocket structure such that the bottom surface of the undamaged tooth at least partially overlaps a remaining portion of the gear in a radial direction (figures 3 and 4, elements 303 and 301, see above; column 4, lines 35 – 51).
As to claim 25, DiMascio teaches that the pocket structure has a concave bottom surface (figure 3, bottom surfaces of elements 303 and 309).
As to claim 26, DiMascio further teaches drilling a plurality of radially extending holes in an underlying structure of the gear (figure 3, elements 305 and 137; column 4, lines 22 – 28).
As to claim 27, DiMascio further teaches attaching radially extending attachment structures through the segment and into the underlying structure of the gear (figure 3, element 305 being the ‘radially extending attachment structure’ and element 137 being the ‘underlying structure of the gear’; column 4, lines 35 – 51).
As to claim 28, the discussion of claim 27 is incorporated herein.
As to claim 34, DiMascio teaches that a portion of the undamaged tooth overhanging the part of the outer perimeter of the support structure has a vertical thickness that is less than a thickness of the support structure (figures 3 and 4, element 301, see above).
As to claim 35, DiMascio teaches that the pocket structure comprises a pair of raised side walls oriented parallel to one another and defining a channel therebetween (figure 3, left and right elements 303 being the ‘pair of raised side walls).
As to claim 36, DiMascio further teaches that each end of the channel comprises an area extending longitudinally and laterally beyond the raised said walls to form a pair of symmetrical shapes (figure 3, left and right elements 307 being the ‘area’ and ‘symmetrical shapes’).
As to claim 37, DiMascio teaches that a bottom surface of the support structure has a shape matching the cannel and the pair of symmetrical shapes of the pocket structure (figure 3, bottom surface of element 301 being the ‘bottom surface of the support structure’).
As to claim 38, DiMascio teaches that the step of milling the pocket structure is performed form outside the gear (figure 3, element 303; column 3, line 66 – column 4, line 14). Examiner notes that this can be found because the milling is performed on an outside surface of the pocket structure (column 3, line 66 – column 4, line 14).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24, 29 – 33, and 39 - 41 are rejected under 35 U.S.C. 103 as being unpatentable over DiMascio as applied to claim 23 above.
As to claim 24, DiMascio teaches that the pocket structure has a concave bottom surface (figure 3, bottom surface of element 303 being the ‘bottom surface of the pocket structure’) and the segment has a convex bottom surface (figures 3 and 4, bottom surface of element 301 being the ‘bottom surface of the segment’). However, it would have been obvious to one skilled in the art to form the pocket structure and segment of DiMascio such that the bottom surface of the pocket structure is a concave bottom surface and the bottom surface of the segment is a convex bottom surface, because one skilled in the art would have appreciated that either of the shapes would allow the bottom surface of the segment to match the bottom surface of the pocket structure, as desired by DiMascio.
As to claim 29, DiMascio teaches that the segment comprises a hole extending vertically from a surface of the undamaged tooth to a bottom surface of the support structure (figure 3, element 305 being the ‘hole’; column 4, lines 22 – 28). However, DiMascio teaches that the hole extends from a valley, rather than a peak, of the undamaged to the bottom surface of the support structure (figure 3, elements 301 and 305). However, it would have been obvious to one skilled in the art to modify the segment of DiMascio such that the hole extends vertically from a peak of the undamaged tooth, rather than a valley of the undamaged tooth, to a bottom surface of the support structure, because one skilled in the art would have recognized that locating the hole at either the peak or the valley of the undamaged tooth would provide the benefit of allowing a fastener to secure the segment to the pocket structure, as desired by DiMascio (column 4, lines 22 – 28). Examiner notes that neither DiMascio or Applicant’s Specification teaches a purpose for the location of the hole.
As to claim 30, the discussion of claim 28 is incorporated herein.
As to claim 31, DiMascio further teaches drilling a hole extending vertically from a surface of the undamaged tooth to a bottom surface of the support structure (figure 3, element 305 being the ‘hole’; column 4, lines 22 – 28). However, DiMascio teaches that the hole extends from a valley, rather than a peak, of the undamaged to the bottom surface of the support structure (figure 3, elements 301 and 305). However, it would have been obvious to one skilled in the art to modify the segment of DiMascio such that the hole extends vertically from a peak of the undamaged tooth, rather than a valley of the undamaged tooth, to a bottom surface of the support structure, because one skilled in the art would have recognized that locating the hole at either the peak or the valley of the undamaged tooth would provide the benefit of allowing a fastener to secure the segment to the pocket structure, as desired by DiMascio (column 4, lines 22 – 28). Examiner notes that neither DiMascio or Applicant’s Specification teaches a purpose for the location of the hole.
As to claim 32, the discussion of claim 28 is incorporated herein.
As to claim 33, DiMascio does not expressly teach providing and fixing a plurality of the segments adjacent to one another. However, DiMascio does recognize that it is possible for the gear to have a plurality of damaged teeth (column 2, lines 12 – 13 and column 3, lines 56 – 58). Therefore, it would have been obvious to one skilled in the art to fix a plurality of the segments to a plurality of the pocket structures, such that the plurality of segments are adjacent to each other, so as to repair a plurality of damaged teeth, as recognized by DiMascio.
As to claim 39, DiMascio does not expressly teach providing and inserting a plurality of the segments into a plurality of the pocket segments. However, DiMascio does recognize that it is possible for the gear to have a plurality of damaged teeth (column 2, lines 12 – 13 and column 3, lines 56 – 58). Therefore, it would have been obvious to one skilled in the art to fix a plurality of the segments to a plurality of the pocket structures, such that the plurality of segments are adjacent to each other, so as to repair a plurality of damaged teeth, as recognized by DiMascio. Examiner notes that this would require a step of removing additional material from the gear to provide additional pocket structures that are separate from the initially formed pocket structure.
As to claim 40, as explained in the rejection of claim 39 above, DiMascio makes obvious a step of providing additional segments and inserting the additional segments into additional pocket structures. These additional segments and additional pocket structures would have the same structure and be formed and inserted via the same steps as the initially formed and inserted segment and pocket structure. Therefore, DiMascio makes obvious the steps of ‘providing a second segment,’ wherein the second segment has the same structure as the initial segment, ‘milling the second pocket structure,’ and ‘radially inserting the second segment’ as recited in claim 40.
As to claim 40, the discussion of claim 35 is incorporated herein.
As to claim 41, the discussion of claim 42 is incorporated herein.
Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 5 – 6, that DiMascio does not teach the limitation of ‘a bottom surface of the undamaged tooth overhangs a part of an outer perimeter of the support structure along a lateral dimension and a longitudinal dimension of the segment, thereby exposing the bottom surface of the undamaged tooth in two dimensions,’ as recited by claim 23. Examiner disagrees. DiMascio clearly teaches ‘a bottom surface of the undamaged tooth overhangs a part of an outer perimeter of the support structure along a lateral dimension and a longitudinal dimension of the segment, thereby exposing the bottom surface of the undamaged tooth in two dimensions’ (figures 3 and 4, element 301, see below).

    PNG
    media_image1.png
    485
    1257
    media_image1.png
    Greyscale


Applicant next argues, on page 6, that DiMascio does not teach ‘the bottom structure having a convex bottom surface,’ as recited by claim 24. Examiner recognizes that DiMascio teaches that the pocket structure has a concave bottom surface (figure 3, bottom surface of element 303 being the ‘bottom surface of the pocket structure’) and the segment has a convex bottom surface (figures 3 and 4, bottom surface of element 301 being the ‘bottom surface of the segment’). However, it would have been obvious to one skilled in the art to form the pocket structure and segment of DiMascio such that the bottom surface of the pocket structure is a concave bottom surface and the bottom surface of the segment is a convex bottom surface, because one skilled in the art would have appreciated that either of the shapes would allow the bottom surface of the segment to match the bottom surface of the pocket structure, as desired by DiMascio.
Applicant next argues, on page 6, that DiMascio does not teach ‘the support structure having a concave bottom surface,’ as recited by claim 25. Examiner disagrees. DiMascio teaches that the pocket structure has a concave bottom surface (figure 3, bottom surfaces of elements 303 and 309).
Applicant next argues, on page 6, that DiMascio does not teach ‘the segment having a hole extending from a peak of the undamaged tooth to ta bottom surface of the support structure,’ as required by claims 29 – 32. DiMascio teaches that the segment comprises a hole extending vertically from a surface of the undamaged tooth to a bottom surface of the support structure (figure 3, element 305 being the ‘hole’; column 4, lines 22 – 28). However, Examiner recognizes DiMascio teaches that the hole extends from a valley, rather than a peak, of the undamaged to the bottom surface of the support structure (figure 3, elements 301 and 305). However, it would have been obvious to one skilled in the art to modify the segment of DiMascio such that the hole extends vertically from a peak of the undamaged tooth, rather than a valley of the undamaged tooth, to a bottom surface of the support structure, because one skilled in the art would have recognized that locating the hole at either the peak or the valley of the undamaged tooth would provide the benefit of allowing a fastener to secure the segment to the pocket structure, as desired by DiMascio (column 4, lines 22 – 28). Examiner notes that neither DiMascio or Applicant’s Specification teaches a purpose for the location of the hole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726